MEMORANDUM **
Glenn Douglas Jackson, Jr., appeals from his 120-month and 60-month sentences imposed following his guilty pleas to possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jackson contends that the statutory sentencing scheme under § 841 violates his constitutional rights because of the arbitrary and capricious sentencing disparity between powder cocaine and crack cocaine. As Jackson notes in his opening brief, these issues have been foreclosed. See United States v. Harding, 971 F.2d 410, 412-14 (9th Cir.1992); United States v. Van Winrow, 951 F.2d 1069, 1071 (9th Cir.1991) (per curiam); United States v. Malone, 886 F.2d 1162, 1166 (9th Cir. 1989). Accordingly, because a three-judge panel lacks authority to overrule precedential law, see United States v. Lucas, 963 F.2d 243, 247 (9th Cir.1992), we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.